Exhibit 99.1 Proto Labs Reports Record Revenue and Net Income for the First Quarter 2014 Quarterly Revenue Increases 23% Year over Year to $46.1 Million Quarterly Net Income Increases 22% Year over Year to $10.1 Million MAPLE PLAIN, Minn.—May 1, 2014 Proto Labs, Inc. (NYSE: PRLB), a leading online and technology-enabled quick-turn manufacturer, today announced record financial results for the first quarter ended March 31, 2014. Highlights include: ● Revenue for the first quarter of 2014 increased to a record $46.1 million, 23 percent above revenue of $37.3 million in the first quarter of 2013. ● The record quarterly revenue was achieved through an 18 percent increase in the number of product developers served combined with an increase of 4 percent in spending per product developer. ● Net income for the first quarter of 2014 increased to a record $10.1 million, or $0.39 per diluted share. Non-GAAP net income, excluding the after tax expense of stock compensation, was $10.8 million, or $0.41 per diluted share. See “Non-GAAP Financial Measure” below. “Our story in the first quarter of 2014 was about execution on many fronts. We successfully prepared for the formal launches in metal injection molding and liquid silicone rubber, both of which were announced the first week of April. Our revenue growth was strong, especially considering all the weather slow-downs and closures our customers experienced in the eastern half of the country. And of course, we completed the acquisition of FineLine Prototyping which we proudly announced a few days ago,” said Vicki Holt, President and Chief Executive Officer of Proto Labs. Additional highlights include: ● Gross margin was 63.0 percent of revenue in the first quarter of 2014 compared with 62.4 percent during the same quarter in 2013. ● During the first quarter of 2014, spending on research and development, including the Protoworks initiatives, totaled $3.5 million, or 7.5 percent of revenue. This compares to $2.6 million, or 7.0 percent of revenue, during the first quarter of 2013. ● Operating margin was 31.4 percent of revenue during the first quarter of 2014 compared to 30.5 percent in the first quarter of 2013. ● As measured on a year-to-date basis, cash generated from operations totaled $15.3 million and expenditures on capital equipment were $9.9 million. Total cash, cash equivalents and investments totaled $149.9 million as of March 31, 2014. “As much as we accomplished this past quarter, we expect the next few quarters will bring even more success. We are confident that our new services, LSR and MIM, will continue to gain momentum through 2014 and into 2015 as product developers become aware of and have experience with these new offerings. The integration of FineLine and its additive manufacturing service will bring more choices to product developers. We believe we are building the most dynamic parts supplier in the world with capabilities to supply our customers’ parts demand from quick-turn prototyping through short-run volume production via a robust portfolio of manufacturing technologies in a wide variety of material selections,” concluded Holt. Non-GAAP Financial Measure The company has included non-GAAP net income, adjusted for stock-based compensation expense, in this press release to provide investors with additional information regarding the company’s financial results. The company has provided below a reconciliation of non-GAAP net income, adjusted for stock-based compensation expense, to net income, the most directly comparable measure calculated and presented in accordance with GAAP. Non-GAAP net income, adjusted for stock-based compensation expense, is used by the company’s management and board of directors to understand and evaluate operating performance and trends and provides a useful measure for period-to-period comparisons of the company’s business. Accordingly, the company believes that non-GAAP net income, adjusted for stock-based compensation expense, provides useful information to investors and others in understanding and evaluating operating results in the same manner as our management and board of directors. Conference Call The company has scheduled a conference call to discuss its first quarter financial results today, May 1, 2014 at 8:30 a.m. ET. To access the call in the U.S. please dial 866-700-6067. Outside the U.S. please dial 617-213-8834. Use participant code 17168050. A simultaneous webcast of the call will also be available on the investor relations section of the company’s website at www.protolabs.com/investors . An audio replay will be available for 14 days following the call on the investor relations section of Proto Labs’ website. About Proto Labs, Inc. Proto Labs is a leading online and technology-enabled quick-turn manufacturer of custom parts for prototyping and short-run production. Proto Labs provides “Real Parts, Really Fast” to product developers worldwide. Proto Labs utilizes computer numerical control (CNC) machining, injection molding, and additive manufacturing (3D printing), to manufacture custom parts for our customers. For more information, visit protolabs.com. Forward-Looking Statements Statements contained in this press release regarding matters that are not historical or current facts are “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks, uncertainties and other factors which may cause the results of Proto Labs to be materially different than those expressed or implied in such statements. Certain of these risk factors and others are described in the “Risk Factors” section within reports filed with the SEC. Other unknown or unpredictable factors also could have material adverse effects on Proto Labs’ future results. The forward-looking statements included in this press release are made only as of the date hereof. Proto Labs cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, Proto Labs expressly disclaims any intent or obligation to update any forward-looking statements to reflect subsequent events or circumstances. Contacts: Investor Relations: Jack Judd, 763-479-7408 jack.judd@protolabs.com Media Relations: Bill Dietrick, 763-479-7664 bill.dietrick@protolabs.com Proto Labs, Inc. Condensed Consolidated Balance Sheets (In thousands) March 31, December 31, (Unaudited) Assets Current assets Cash and cash equivalents $ 44,201 $ 43,039 Short-term marketable securities 34,360 36,339 Accounts receivable, net 21,905 18,320 Inventory 5,346 5,166 Other current assets 4,862 6,931 Total current assets 110,674 109,795 Property and equipment, net 63,963 56,101 Long-term marketable securities 71,315 64,023 Other long-term assets 249 256 Total assets $ 246,201 $ 230,175 Liabilities and shareholders' equity Current liabilities Accounts payable $ 10,405 $ 6,455 Accrued compensation 4,779 6,196 Accrued liabilities and other 1,304 808 Income taxes payable 145 - Current portion of long-term debt obligations 208 204 Total current liabilities 16,841 13,663 Long-term deferred tax liabilities 3,779 3,682 Long-term debt obligations 106 159 Other long-term liabilities 999 1,028 Shareholders' equity 224,476 211,643 Total liabilities and shareholders' equity $ 246,201 $ 230,175 Proto Labs, Inc. Condensed Consolidated Statements of Operations (In thousands, except share and per share amounts) (Unaudited) Three Months Ended March 31, Revenue Protomold $ 32,694 $ 26,880 Firstcut 13,380 10,433 Total revenue 46,074 37,313 Cost of revenue 17,050 14,034 Gross profit 29,024 23,279 Operating expenses Marketing and sales 6,417 5,263 Research and development 3,456 2,628 General and administrative 4,703 3,994 Total operating expenses 14,576 11,885 Income from operations 14,448 11,394 Other income, net 103 3 Income before income taxes 14,551 11,397 Provision for income taxes 4,449 3,110 Net income $ 10,102 $ 8,287 Net income per share: Basic $ 0.40 $ 0.33 Diluted $ 0.39 $ 0.32 Shares used to compute net income per share: Basic 25,573,851 25,014,907 Diluted 26,091,069 25,645,744 Proto Labs, Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Operating activities Net income $ 10,102 $ 8,287 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,106 1,734 Stock-based compensation expense 998 865 Deferred taxes 107 148 Excess tax benefit from stock-based compensation ) ) Amortization of held-to-maturity securities 482 304 Changes in operating assets and liabilities 2,368 3,874 Net cash provided by operating activities 15,266 11,145 Investing activities Purchases of property and equipment ) ) Purchases of marketable securities ) ) Proceeds from maturities of marketable securities 26,590 18,313 Net cash used in investing activities ) ) Financing activities Payments on debt ) ) Proceeds from exercises of stock options and other 665 1,619 Excess tax benefit from stock-based compensation 897 4,067 Net cash provided by financing activities 1,512 5,594 Effect of exchange rate changes on cash and cash equivalents 71 ) Net increase (decrease) in cash and cash equivalents 1,162 ) Cash and cash equivalents, beginning of period 43,039 36,759 Cash and cash equivalents, end of period $ 44,201 $ 27,929 Proto Labs, Inc. Reconciliation of GAAP to Non-GAAP Financial Measure (In thousands, except share and per share amounts) (Unaudited) Three Months Ended March 31, 2014 Non-GAAP net income, adjusted for stock-based compensation expense: GAAP net income $ 10,102 Add back: Stock-based compensation expense Cost of revenue 82 Marketing and sales 195 Research and development 215 General and administrative 506 Total stock-based compensation expense 998 Income tax benefits on stock-based compensation ) Non-GAAP net income $ 10,788 Non-GAAP net income per share: Basic $ 0.42 Diluted $ 0.41 Shares used to compute non-GAAP net income per share: Basic 25,573,851 Diluted 26,091,069 Proto Labs, Inc. Revenue by Geography - Based on Shipping Location (In thousands) (Unaudited) Three Months Ended March 31, Revenues Domestic United States $ 33,022 $ 28,148 International Europe 9,205 6,465 Japan 1,885 1,349 United States 1,962 1,351 Total international 13,052 9,165 Total revenue $ 46,074 $ 37,313 Proto Labs, Inc. Customer Information (In thousands, except customer amounts) (Unaudited) Three Months Ended March 31, Number of Customers Revenue ($) Number of Customers Revenue ($) New customers 559 $ 3,196 710 $ 3,078 Existing customers 4,325 42,878 3,528 34,235 Total 4,884 $ 46,074 4,238 $ 37,313 Proto Labs, Inc. Product Developer Information (Unaudited) Three Months Ended March 31, Unique product developers served 7,669 6,488
